—Order, Family Court, New York County (Leah Marks, J.), entered September 27, 1994, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fifth degree, and placed him with the Division for Youth for a period of 12 months, unanimously affirmed, without costs.
The court did not abuse its discretion in rejecting appellant’s argument that a "substantial change in circumstances” (Family Ct Act § 355.1 [1]) warranted setting aside the original order of placement and ordering a less restrictive alternative. The court reasonably rejected the often incredible testimony of appellant’s mother and, instead, relied on the recommendation of the initial report and study which recommended placement with intensive counselling and supervision.
Having failed to develop a factual record in support of his remaining Family Court Act § 340.2 claim, we are unable to review this contention. Concur—Rosenberger, J. P., Wallach, Kupferman, Asch and Tom, JJ.